PROVOSTY, J.
This is an appeal from a judgment of forfeiture of an appearance bond in a criminal case. It is taken by the surety. The state moves to dismiss it, on the ground that the motion for obtaining it was not made within three days from the rendition of the judgment:
[1] Act 141, p. 197, of 1888, amending section 1034 of Revised Statutes provides:
“It shall be the duty of the clerks of the several district courts before which such judgments have been rendered to issue notice of such judgment to the parties concerned, as in ordinary civil cases, and on the service and return thereof, after the usual delay, to issue execution on all such judgments, which it is made the duty of the sheriffs of each of said courts, throughout the state, to execute without delay.”
The judgment was rendered on December 1st. Notice of it issued on December 3d. Service of this notice was made on appellant on December 11th. The'motion for appeal was made on December 15th. This was on the fourth day after service of notice; but a Sunday intervened, and Sundays do not count in computing the delay for appeal (State v. Waldron, 128 La. 559, 54 South. 1009, 34 L. R. A. [N. S.] 809), so that the motion was timely made.
[2] As there was no order authorizing the bond to be taken, or fixing the amount thereof, the judgment must be set aside. The decisions to that effect are so numerous that no citation of them was deemed necessary in the two recent eases of State v. Edimar, 133 La. 1020, 1021, 63 South. 504, where similar judgments of forfeiture of criminal bonds were set aside on this same ground.
The judgment appealed fróm is therefore annulled.
O’NIELL, J., takes no part.